Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 14 Oct 2022. Claims 1-7, 9-11, 17, 19-30 are pending. Claims 9-11 and 17 are withdrawn. Claims 8, 12-16, 18 are cancelled. Claims 1, 9, and 19 are amended. Claims 27-30 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27 and 28, limitation "a height of the outer peripheral surface of the first edge ring is greater than an inner peripheral surface of the first edge ring" is unclear how "a height" can be greater than "an inner peripheral surface" since a height and a surface has different measurement units and cannot be directly compared. 
For the purpose of examination, the above discussed limitation shall be interpreted as "a height of the outer peripheral surface of the first edge ring is great than a height of an inner peripheral surface of the first edge ring" in light of Fig. 2B.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 29, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (US 2017/0213758 A1 hereinafter “Rice”).
Regarding claims 1 and 29, Rice teaches an edge ring (comprising process kit 703, Fig. 7 and 8A) comprising:
a first edge ring (comprising support ring 730, Fig. 7 and 8A); and
a second edge ring (comprising edge ring 732, Fig. 7 and 8A) that has a side surface (comprising inner surface 820, Fig. 8A) adjacent to a side surface (comprising inner edge of 804, Fig. 8A) of the first edge ring and is movable in a vertical direction along the side surface of the first edge ring (para. [0054]-[0055]),
wherein the side surface of the first edge ring (comprising 730, Fig. 8A) and the side surface (820, Fig. 8A) of the second edge ring at least partially face each other in a movement range of the second edge ring (comprising 732, Fig. 8A) (para. [0055]), 
wherein each of the first edge ring (comprising 730, Fig. 7 and 8A) and the second edge ring (comprising 732, Fig. 7 and 8A) is made of Si or SiC (para. [0052]), and
wherein the side surface (comprising 820, Fig. 8A) of the second edge ring (comprising 732, Fig. 7 and 9A) is disposed inward from an outer peripheral side of the first edge ring (730, Fig. 7 and 8A)(as understood from Fig. 8A).
Further regarding claim 29, Rice teaches a substrate processing apparatus (process chamber 100, Fig. 1, para. [0026]) comprising: a chamber (comprising chamber body 101, Fig. 1) for processing a substrate (109, Fig. 1); a substrate support (comprising 111, Fig. 1, para. [0026]; comprising 700, Fig. 7, para. [0051]) disposed in the chamber (comprising 101, Fig. 1); and the edge ring (comprising process kit 703, Fig. 7 and 8A) described in claim 1 that is arranged to surround the substrate (802, Fig. 8A, para. [0055]).
Regarding claim 3, Rice further teaches wherein the first edge ring (comprising 730, Fig. 7 and 8A) and the second edge ring (comprising 732, Fig. 7 and 8A) are electrically connectable (i.e. can be in contact with one another) (para. [0054]). (note: a person of ordinary skill in the art would appreciate that since Rice teaches (para. [0031]) that plasma processing of a substrate occurs in the chamber and since the first edge ring 730 and second edge ring 732 are made of semiconductive material Si or SiC and can be in contact with one another (see para. [0054]), the first edge ring 730 and the second edge ring 732 would electrically interact with each other and the plasma).
Regarding claim 4, Rice further teaches wherein the second edge ring (comprising 732, Fig. 8A) is disposed on (i.e. in contact with) an inner peripheral side (i.e. inner edge of 804, Fig. 8A) of the first edge ring (comprising 730, Fig. 8A) (see bottom para. [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 6, 7, 19, 20, 21, 26- 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2018/0358211 A1) in view of Vishwanath (US 2020/0234928 A1 having effectively filed date of 17 Jan 2019).
Regarding claims 1 and 29, Mun teaches an edge ring (comprising ring assembly 240, Fig. 1-9, para. [0041]) comprising: 
a first edge ring (comprising inner ring 241, coupler 244, and shield member 245, Fig. 2-4, para. [0053]-[0058]); and 
a second edge ring (comprising outer ring 242, Fig. 2-4) that has a side surface adjacent to a side surface of the first edge ring (comprising 241, 244, 245, Fig. 2-5) and is movable in a vertical direction along the side surface of the first edge ring (comprising 241, 244, 245, Fig. 2-5) (as understood from Fig. 2-4)(para. [0057]; [0067]-[0070]), 
wherein the side surface of the first edge ring (comprising 241, 244, 245, Fig. 2-4) and the side surface of the second edge ring (comprising 242, Fig. 2-4) at least partially face each other in a movement range of the second edge ring (as understood from Fig. 2-4), 
wherein the second edge ring (comprising 242, Fig. 2-4) is made of Si or SiC (para. [0057]), and 
wherein the side surface of the second edge ring (comprising 242, Fig. 2-4) is disposed inward from an outer peripheral side of the first edge ring (comprising 245, Fig. 2-4).
Further regarding claim 29, Mun teaches a substrate processing apparatus (10, Fig. 1, para. [0035]) comprising: a chamber (comprising 100, Fig. 1, para. [0035]-[0036]) for processing a substrate (W, Fig. 1); a substrate support (comprising chuck 220, Fig. 1, para. [0043]-[0044]) disposed in the chamber (comprising 100, Fig. 1); and the edge ring (comprising ring assembly 240, Fig. 1; comprising 241, 244, 245, 242, Fig. 2-4) described in claim 1 that is arranged to surround the substrate (W, Fig. 1).
Regarding claims 1 and 29, Mun as applied above is silent regarding the material of ring 245 comprising a part of first edge ring. 
However, Mun teaches that inner ring 241 can comprise silicon or silicon carbide (para. [0054]). Additionally, Mun teaches that coupler 244 may comprise a thermally conductive material which may be excluded and the inner ring 241 may be located to directly contact the chuck 220/230(para. [055]-[0056]). Mun further teaches that shield ring 245 prevents plasma from being introduced into a side of the outer ring (para. [0058]).
Additionally, Vishwanath teaches an edge ring (comprising 602, 604, Fig. 6A-6C) comprising silicon or silicon carbide and further teaches that silicon or silicon carbide are plasma resistant materials (para. [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Si (silicon) or SiC (silicon carbide) as a material for ring 245 of Mun in view of teachings of Vishwanath as a known suitable material for an edge ring which would also be plasma resistant (Vishwanath: para. [0055]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 2, Mun in view of Vishwanath teaches all of the limitations of claim 1 as applied above and Mun further teaches wherein a height (i.e. length in the vertical direction) of the side surface of the first edge ring (comprising 241, 244, 245, Fig. 2-4) is greater than a height of the side surface of the second edge ring (comprising 242, Fig. 2-4).
Regarding claim 3, Mun in view of Vishwanath teaches all of the limitations of claim 1 as applied above and Mun further teaches wherein the first edge ring (comprising 244, 241, 245, Fig. 2-4) and the second edge ring (comprising 242, Fig. 2-4) are electrically connectable (considering ring 245 was modified in claim 1 rejection to comprise Si or SiC and Mun para. [0054] and [0057] discloses that the first edge ring (comprising 241, Fig. 2--4) and the second edge ring (242, Fig. 2) are made of conductive material such as Si or SiC, one of ordinary skill in the art would understand that the apparatus of Mun in view of Vishwanath meets claim 3 limitations).
Regarding claim 4, Mun in view of Vishwanath teaches all of the limitations of claim 1 as applied above and Mun further teaches wherein the second edge ring (242, Fig. 2-4) is disposed on an inner peripheral side of the first edge ring (comprising 245, Fig. 2-4) (as understood from Fig. 2-4, ring 242 is located an on inner peripheral side of first edge ring part 245).
Regarding claim 6, Mun in view of Vishwanath teaches all of the limitations of claim 1 as applied above and Mun further teaches wherein the first edge ring is composed of multiple parts (comprising 241/244 and 245, Fig. 2-4).
Regarding claim 7, Mun in view of Vishwanath teaches all of the limitations of claim 1 as applied above, but does not explicitly teach that the first edge ring and the second edge ring are made of the same material.
 However, Mun further teaches wherein the first edge ring (comprising 241, Fig. 2-4) and the second edge ring (comprising 242, Fig. 2) are made of conductive material such as Si or SiC; para. [0054], [0057]).  Additionally, ring 245 of Mun as modified in claim 1 in view of teachings of Vishwanath is also made of Si or SiC. Further, Mun teaches (as understood from Fig. 2-4) that the rings are in close proximity to one another and that the rings become heated due to plasma (para. [0071]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a same material for the first edge ring and the second edge ring in the apparatus of Mun in view of Vishwanath to enable selecting a material having the same thermal coefficient of expansion to prevent/minimize rubbing or cracking of the rings which are in close proximity to one another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Examiner further notes that claim 7 limitation does not appear to have any particular criticality in light of Specification page 13 line 20 reciting that the inner edge ring 25a and the outer edge ring 25b “may be made of the same material or different materials.”
Regarding claims 19 and 30, Mun teaches an edge ring (comprising ring assembly 240, Fig. 1-9, para. [0041]) comprising: 
a first edge ring (comprising inner ring 241, coupler 244, and shield member 245, Fig. 2-4, para. [0053]-[0058]) that has a first side (comprising inward facing side of 245, Fig. 2-4); and 
a second edge ring (comprising outer ring 242, Fig. 2-4) that has a second side surface facing the first side surface (comprising inward facing side of 245, Fig. 2-4) of the first edge ring (comprising 241, 244, 245, Fig. 2-5) and is movable in a vertical direction along the first side surface of the first edge ring (comprising 241, 244, 245, Fig. 2-5) (as understood from Fig. 2-4)(para. [0057]; [0067]-[0070]), 
wherein a height (i.e. length in the vertical direction) of the first side surface of the first edge ring (comprising 241, 244, 245, Fig. 2-4) is greater than a height of the side surface of the second edge ring (comprising 242, Fig. 2-4),
wherein the first side surface of the first edge ring (comprising 241, 244, 245, Fig. 2-4) and the second side surface of the second edge ring (comprising 242, Fig. 2-4) at least partially face each other in a movement range of the second edge ring (as understood from Fig. 2-4), 
wherein the second edge ring (comprising 242, Fig. 2-4) is made of Si or SiC (para. [0057]), and 
wherein the second side surface of the second edge ring (comprising 242, Fig. 2-4) is disposed inward from an outer peripheral side of the first edge ring (comprising 245, Fig. 2-4).
Further regarding claim 30, Mun teaches a substrate processing apparatus (10, Fig. 1, para. [0035]) comprising: a chamber (comprising 100, Fig. 1, para. [0035]-[0036]) for processing a substrate (W, Fig. 1); a substrate support (comprising chuck 220, Fig. 1, para. [0043]-[0044]) disposed in the chamber (comprising 100, Fig. 1); and the edge ring (comprising ring assembly 240, Fig. 1; comprising 241, 244, 245, 242, Fig. 2-4) described in claim 19 that is arranged to surround the substrate (W, Fig. 1).
Regarding claims 19 and 30, Mun as applied above is silent regarding the material of ring 245 comprising a part of first edge ring. 
However, Mun teaches that inner ring 241 can comprise silicon or silicon carbide (para. [0054]). Additionally, Mun teaches that coupler 244 may comprise a thermally conductive material which may be excluded and the inner ring 241 may be located to directly contact the chuck 220/230(para. [055]-[0056]). Mun further teaches that shield ring 245 prevents plasma from being introduced into a side of the outer ring (para. [0058]).
Additionally, Vishwanath teaches an edge ring (comprising 602, 604, Fig. 6A-6C) comprising silicon or silicon carbide and further teaches that silicon or silicon carbide are plasma resistant materials (para. [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Si (silicon) or SiC (silicon carbide) as a material for ring 245 of Mun in view of teachings of Vishwanath as a known suitable material for an edge ring which would also be plasma resistant (Vishwanath: para. [0055]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 20, Mun in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Mun further teaches wherein the first side surface (comprising inward facing side of 245, Fig. 2-4) comprises an inner peripheral side of the first edge ring (comprising 245, Fig. 2-4), and the second side surface comprises an outer peripheral side of the second edge ring (comprising 242, Fig. 2-4).
Regarding claim 21, Mun in view of Vishwanath teaches all of the limitations of claim 1 as applied above and Mun further teaches wherein the first edge ring (comprising 244, 241, 245, Fig. 2-4) and the second edge ring (comprising 242, Fig. 2-4) are electrically connected in a lowered position of the second edge ring (comprising 242, Fig. 2-4) {Considering ring 245 was modified in claim 1 rejection to comprise Si or SiC and Mun para. [0054] and [0057] discloses that the first edge ring (comprising 241, Fig. 2--4) and the second edge ring (242, Fig. 2) are made of conductive material such as Si or SiC, one of ordinary skill in the art would understand that the apparatus of Mun in view of Vishwanath meets claim 3 limitations}.
Regarding claim 26, Mun in view of Vishwanath teaches all of the limitations of claim 19 as applied above, but does not explicitly teach that the first edge ring and the second edge ring are made of the same material.
 However, Mun further teaches wherein the first edge ring (comprising 241, Fig. 2-4) and the second edge ring (comprising 242, Fig. 2) are made of conductive material such as Si or SiC; para. [0054], [0057]).  Additionally, ring 245 of Mun as modified in claim 1 in view of teachings of Vishwanath is also made of Si or SiC. Further, Mun teaches (as understood from Fig. 2-4) that the rings are in close proximity to one another and that the rings become heated due to plasma (para. [0071]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a same material for the first edge ring and the second edge ring in the apparatus of Mun in view of Vishwanath to enable selecting a material having the same thermal coefficient of expansion to prevent rubbing or cracking of the rings which are in close proximity to one another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Examiner further notes that claim 7 limitation does not appear to have any particular criticality in light of Specification page 13 line 20 reciting that the inner edge ring 25a and the outer edge ring 25b “may be made of the same material or different materials.”
Regarding Claim 27 and 28, Mun in view of Vishwanath teaches all of the limitations of claim 1 and 19, respectively as applied above, and Mun further teaches wherein a height of the outer peripheral surface (i.e. outer surface of 245, Fig. 2-4) of the first edge ring (comprising 245, Fig. 2-4) is greater than a height of an inner peripheral surface (comprising vertical portion of stepped/recessed part of ring 241 which is adjacent to the wafer edge, Fig. 2-4) of the first edge ring (comprising 241, Fig. 2-4).
Claim(s) 1, 2, 3, 4, 5, 7, 19, 20, 21, 22, 23, 25, 26, 27, 28, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (KR20080075734A hereinafter “Huh” and referring to English Machine translation) in view of Vishwanath (US 2020/0234928 A1 having effectively filed date of 17 Jan 2019).
Regarding claim 1 and 29, Huh teaches an edge ring comprising: a first edge ring (comprising support ring 102, Fig. 4 and 5) and a second edge ring (comprising upper ring 104, Fig. 4 and 5, page 3 last line) that has a side surface (i.e. outer circumferential side) adjacent to a side surface  (i.e. inner circumferential side) of the first edge ring (comprising 102, Fig. 4 and 5) and is movable (via pin 106, Fig. 4) in a vertical direction along the side surface of the first edge ring (top paragraph of page 4), wherein the side surface of the first edge ring and the side surface of the second edge ring at least partially face each other in a movement range of the second edge ring (as understood from Fig. 4), wherein the second edge ring (comprising 104, Fig. 4-5) is made of Si (page 3 last line-page 4 first line), and wherein the side surface  (i.e. outer circumferential side surface) of the second edge ring (comprising 104, Fig. 4) is disposed inward from an outer peripheral side of the first edge ring (comprising 102, Fig. 4).
Further regarding claim 29, Huh teaches a substrate processing apparatus comprising: a chamber (10, Fig. 1) for processing a substrate (16, Fig. 1; 108, Fig. 4) (page 3 line 106 to last line of page 3); a substrate support (12, Fig. 1; plate 100, Fig. 4) disposed in the chamber (10, Fig. 1) (bottom of page 3); and the edge ring described in claim 1 that is arranged to surround the substrate (108, Fig. 4).
Regarding claims 1 and 29, Huh is silent regarding the material of the first ring (102) and does not explicitly teach that the first ring comprises Si or SiC.
However, Huh teaches that the edge ring is exposed to plasma (page 4 line 133 to end of page 4).
Additionally, Vishwanath teaches an edge ring (comprising 602, 604, Fig. 6A-6C) comprising silicon or silicon carbide and further teaches that silicon or silicon carbide are plasma resistant materials (para. [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Si (silicon) or SiC (silicon carbide) as a material for ring 102 of Huh in view of teachings of Vishwanath as a known suitable material for an edge ring which would also be plasma resistant (Vishwanath: para. [0055]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 2, Huh in view of Vishwanath teaches all of the limitations of claim 1 as applied above and Huh further teaches wherein a height (i.e. a length in a vertical direction) of the side surface (i.e. inner circumferential side of ring 104, Fig. 4) of the first edge ring (102, Fig. 4) is greater than a height (i.e. a length measured in a vertical direction) of the side surface (i.e. outer circumferential surface of ring 104, Fig. 4) of the second edge ring (104, Fig. 4).
Regarding claim 3, Huh in view of Vishwanath teaches all of the limitations of claim 1 as applied above including that the first edge ring (102) comprises Si or SiC and the second edge ring comprises Si. Huh further teaches wherein the first edge ring and the second edge ring are electrically connectable (i.e. contactable) (bottom half of page 4). More specifically, considering the first and second edge ring of Huh comprises semiconductive material (Si or SiC) and are in contact with one another, one of ordinary skill in the art would understand that the apparatus of Huh in view of Vishwanath meets claim 3 limitations).
Regarding claim 4, Huh in view of Vishwanath teaches all of the limitations of claim 1 as applied above and Huh further teaches wherein the second edge ring (104, Fig. 4) is disposed on an inner peripheral side of the first edge ring (102, Fig. 4).
Regarding claim 5, Huh in view of Vishwanath teaches all of the limitations of claim 1 and 4 as applied above and Huh further teaches wherein the first edge ring (102, Fig. 4) has a mounting portion for mounting the second edge ring (102, Fig. 4) at an inner side of the side surface at least partially facing the side surface of the second edge ring (104, Fig. 4), and the second edge ring (104, Fig. 4) is disposed on a top surface of the mounting portion at the lowermost position thereof (as understood from Fig. 5).
Regarding claim 7, Huh in view of Vishwanath teaches all of the limitations of claim 1 as applied above but does not explicitly teach that the first edge ring and the second edge ring are made of the same material.
However, Huh in view of Viwshwanath as applied in claim 19 above teaches that the second edge ring (Huh: 104, Fig. 4) comprising Si and that the first edge ring (Huh: 102, Fig. 4) comprises Si or SiC. 
Additionally, Huh teaches that the first edge ring (102, Fig. 4) and the second edge ring (104, Fig. 4) are in contact with one another (see bottom half of page 4) during plasma processing, wherein one of ordinary skill in the art would appreciate that the first and second edge rings would become heated by the plasma.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a same material for the first edge ring and the second edge ring in the apparatus of Huh in view of Vishwanath to enable selecting a material having the same thermal coefficient of expansion to prevent/minimize rubbing or cracking of the rings which are in close proximity to one another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Examiner further notes that claim 7 limitation does not appear to have any particular criticality in light of Specification page 13 line 20 reciting that the inner edge ring 25a and the outer edge ring 25b “may be made of the same material or different materials.”
Regarding claim 19 and 30, Huh teaches an edge ring comprising: a first edge ring (comprising 102, Fig. 4) that has a first side surface (i.e. inner circumferential side); and a second edge ring (comprising 104, Fig. 4) that has a second side surface (i.e. inner circumferential side) facing the first side surface (i.e. inner circumferential side surface of 102, Fig. 4), and is movable in a vertical direction along the first side surface(via pin 106, Fig. 4) in a (top paragraph of page 4), wherein a height (i.e. a length in a vertical direction) of the first side surface (i.e. inner circumferential side of ring 104, Fig. 4) is greater than a height (i.e. a length measured in a vertical direction) of the second side surface (i.e. outer circumferential surface of ring 104, Fig. 4), the first side surface and the second side surface at least partially face each other in a movement range of the second edge ring (as understood from Fig. 4), wherein the second edge ring (comprising 104, Fig. 4-5) is made of Si (page 3 last line-page 4 first line), and wherein the second side surface (i.e. outer circumferential side) of the second edge ring (104, Fig. 4) is disposed inward from an outer peripheral side of the first edge ring (102, Fig. 4).
Further regarding claim 30, Huh teaches a substrate processing apparatus comprising: a chamber (10, Fig. 1) for processing a substrate (16, Fig. 1; 108, Fig. 4) (page 3 line 106 to last line of page 3); a substrate support (12, Fig. 1; plate 100, Fig. 4) disposed in the chamber (10, Fig. 1) (bottom of page 3); and the edge ring described in claim 19 that is arranged to surround the substrate (108, Fig. 4).
Regarding claims 19 and 30, Huh is silent regarding the material of the first ring (102) and does not explicitly teach that the first ring comprises Si or SiC.
However, Huh teaches that the edge ring is exposed to plasma (page 4 line 133 to end of page 4).
Additionally, Vishwanath teaches an edge ring (comprising 602, 604, Fig. 6A-6C) comprising silicon or silicon carbide and further teaches that silicon or silicon carbide are plasma resistant materials (para. [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Si (silicon) or SiC (silicon carbide) as a material for ring 102 of Huh in view of teachings of Vishwanath as a known suitable material for an edge ring which would also be plasma resistant (Vishwanath: para. [0055]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 20, Huh in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Huh further teaches wherein the first side surface comprises an inner peripheral side (i.e. inner circumferential side) of the first edge ring (102, Fig. 4), and the second side surface comprises an outer peripheral side (i.e. outer circumferential side) of the second edge ring (104, Fig. 4) (see page 4).
Regarding claim 21, Huh in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Huh further teaches wherein the first edge ring (102, Fig. 4 and 5) and the second edge ring (104, Fig. 4 and 5) are electrically connected (i.e. contacting) in a lowered position of the second edge ring (104, Fig. 5). More specifically, considering the first and second edge ring of Huh comprises semiconductive material (Si or SiC) and are in contact with one another (Fig. 5), one of ordinary skill in the art would understand that the apparatus of Huh in view of Vishwanath meets claim 21 limitations).
Regarding claim 22, Huh in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Huh further teaches wherein the first edge ring (102, Fig. 4 and 5) has a mounting portion (i.e. upper surface) for mounting the second edge ring (104, Fig. 4 and 5).
Regarding claim 23, Huh in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Huh further teaches wherein the first edge ring (102, Fig. 4 and 5) has a recess (i.e. L shaped stepped portion as understood from Fig.4 and 5) which receives the second edge ring (104, Fig. 4 and 5).
Regarding claim 25, Huh in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Huh further teaches wherein the recess (i.e. L shaped step portion of 102, Fig. 4 and 5) has at least one through-hole (unlabeled but understood when viewing Fig. 4 and 6), and the second edge ring (104, Fig. 4) is movable in the vertical direction by a lift pin (106, Fig. 4 and 6) inserted into the at least one through-hole (see also page 4).
Regarding claim 26, Huh in view of Vishwanath teaches all of the limitations of claim 19 as applied above but does not explicitly teach that the first edge ring and the second edge ring are made of the same material.
However, Huh in view of Viwshwanath as applied in claim 19 above teaches that the second edge ring (Huh: 104, Fig. 4) comprising Si and that the first edge ring (Huh: 102, Fig. 4) comprises Si or SiC. 
Additionally, Huh teaches that the first edge ring (102, Fig. 4) and the second edge ring (104, Fig. 4) are in contact with one another (see bottom half of page 4) during plasma processing, wherein one of ordinary skill in the art would appreciate that the first and second edge rings would become heated by the plasma.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a same material for the first edge ring and the second edge ring in the apparatus of Huh in view of Vishwanath to enable selecting a material having the same thermal coefficient of expansion to prevent/minimize rubbing or cracking of the rings which are in close proximity to one another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Examiner further notes that claim 26 limitation does not appear to have any particular criticality in light of Specification page 13 line 20 reciting that the inner edge ring 25a and the outer edge ring 25b “may be made of the same material or different materials.”
Regarding claims 27 and 28, Huh in view of Vishwanath teaches all of the limitations of claim 1 and 19, respectively as applied above and Huh further teaches wherein a height (i.e. a length measured in a vertical direction) of the outer peripheral surface of the first edge ring (102, Fig. 4 and 5) is greater than a height of an inner peripheral surface (i.e. inner circumferential surface in contact with plate 100) of the first edge ring (102, Fig. 4 and 5).
Claim(s) 1, 2, 3, 4, 5, 6, 7, 19,21, 22, 23, 24, 26, 27, 28, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0328105 A1 having an effectively filed date of 19 April 2019) in view of Vishwanath (US 2020/0234928 A1 having effectively filed date of 17 Jan 2019).
Regarding claim 1 and 29, Sun teaches an edge ring (90, Fig. 5a-9; para. [0048]-[0083]) comprising: a first edge ring (comprising first edge ring 91 and third edge ring 93, Fig. 5a-9, para. [0048]); and a second edge ring (comprising third edge ring 95, Fig. 5a-9) that has a side surface adjacent (i.e. near) to a side surface of the first edge ring and is movable in a vertical direction along the side surface of the first edge ring (comprising 91 and 93, Fig. 5a-9)(para.[0066], [0077]), wherein the side surface of the first edge ring and the side surface of the second edge ring at least partially face (i.e. interpreted under broadest reasonable interpretation as positioned in a direction toward) each other in a movement range of the second edge ring (95, Fig. 5a-9), and wherein the side surface of the second edge ring is disposed inward from an outer peripheral side of the first edge ring (comprising 93, Fig. 5a-9). 

    PNG
    media_image1.png
    653
    1083
    media_image1.png
    Greyscale

Further regarding claim 29, Sun teaches a substrate processing apparatus (Fig. 1, para. [0048]) a chamber (comprising 100, Fig. 1, para. [0022]) for processing a substrate (WAF, Fig. 1; Fig. 5a); a substrate support (comprising substrate stage 100, Fig. 1) disposed in the chamber (100, Fig. 1), para. [0020]; and the edge ring described in claim 1 that is arranged to surround the substrate (WAF, Fig. 1 and 5a, 6, 7, 8, 9).
Sun is silent regarding the material of edge ring 90 and thus does not explicitly teach wherein each of the first edge ring and the second edge ring is made of Si or SiC.
However, Sun teaches that the edge ring comprising the first and second edge rings are exposed to plasma (para. [0066]).
Additionally, Vishwanath teaches an edge ring (comprising 602, 604, Fig. 6A-6C) comprising silicon or silicon carbide and further teaches that silicon or silicon carbide are plasma resistant materials (para. [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Si (silicon) or SiC (silicon carbide) as a material for each of the first edge ring (91 and 93, Fig. 5a-9) and the second edge ring (95, Fig. 5a-9) of Sun in view of teachings of Vishwanath as a known suitable material for an edge ring which would also be plasma resistant (Vishwanath: para. [0055]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 2, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 1 and Sun further teaches wherein a height of the first side surface is greater than a height of the second side surface (as understood from annotated figures above).
Regarding claim 3, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 1 and Sun further teaches wherein the first edge ring (comprising 91 and 93, Fig. 5a-9) and the second edge ring (comprising 95, Fig. 5a-9) are electrically connectable (i.e. contactable). More specifically, considering the first and second edge ring of Sun comprises semiconductive material (Si or SiC) and are in contact with one another, one of ordinary skill in the art would understand that the apparatus of Sun in view of Vishwanath meets claim 3 limitations).
Regarding claim 4, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 1 and Sun further teaches wherein the second edge ring (comprising 95, Fig. 5a-9) is disposed on an inner peripheral side (i.e. within recesses formed by the first edge ring) of the first edge ring (comprising 91 and 93, Fig. 5a-9).
Regarding claim 5, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 1 and 4, respectively, and Sun further teaches wherein the first edge ring (comprising 91 and 93, Fig. 5a-9) has a mounting portion for mounting the second edge ring (comprising 95, Fig. 5a-9) at an inner side (i.e. circumferentially inward side) of the side surface at least partially facing the side surface of the second edge ring (95, Fig. 5a-9), and the second edge ring (95, Fig. 5a-9) is disposed on a top surface of the mounting portion at the lowermost position thereof (see annotated Fig. 7 of Sun below).

    PNG
    media_image2.png
    649
    1073
    media_image2.png
    Greyscale

Regarding claim 6, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 1 and Sun further teaches wherein the first edge ring (comprising 91 and 93, Fig. 5a-9) is composed of multiple parts (para. [0048], as understood from Fig. 5b).
Regarding claim 7, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 1 but does not explicitly teach wherein the first edge ring and the second edge ring are made of the same material.
However, Sun teaches that the first edge ring (91 and 93, Fig. 5a, 7, 8, 9) and the second edge ring (95, Fig. 5a-9) are in contact with one another in an interdigitated manner (as understood from Fig. 5a-9) during plasma processing and are exposed to plasma (para. [0066], [0077]), wherein one of ordinary skill in the art would appreciate that the first and second edge rings would become heated by the plasma.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a same material for the first edge ring (91 and 93, Fig. 5a-9) and the second edge ring (95, Fig. 5a-9) in the apparatus of Sun in view of Vishwanath to enable selecting a material having the same thermal coefficient of expansion to prevent/minimize rubbing or cracking of the rings which are in close proximity to one another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Examiner further notes that claim 7 limitation does not appear to have any particular criticality in light of Specification page 13 line 20 reciting that the inner edge ring 25a and the outer edge ring 25b “may be made of the same material or different materials.”
Regarding claim 19 and 30, Sun teaches an edge ring (90, Fig. 5a-9; para. [0048]-[0083]) comprising: a first edge ring (comprising first edge ring 91 and third edge ring 93, Fig. 5a-9, para. [0048]) that has a first side surface (i.e. inner surfaces of rings 93 and 91, Fig. 5a-9); and a second edge ring (comprising third edge ring 95, Fig. 5a-9) that has a second side surface adjacent (i.e. near) to the first side surface of the first edge ring (comprising 91 and 932, Fig. 5a-9) and is movable in a vertical direction along the first side surface of the first edge ring (para.[0066], [0077]), wherein a height of the first side surface is greater than a height of the second side surface (as understood from annotated figure below), the first side surface of the first edge ring (comprising 91 and 93, Fig. 5a-9) and the second side surface of the second edge ring (comprising 95, Fig. 5a-9) at least partially face (i.e. interpreted under broadest reasonable interpretation as positioned in a direction toward) each other in a movement range of the second edge ring (95, Fig. 5a-9), and wherein the second side surface of the second edge ring is disposed inward from an outer peripheral side of the first edge ring (comprising 93, Fig. 5a-9). 

    PNG
    media_image1.png
    653
    1083
    media_image1.png
    Greyscale

Further regarding claim 30, Sun teaches a substrate processing apparatus (Fig. 1, para. [0048]) a chamber (comprising 100, Fig. 1, para. [0022]) for processing a substrate (WAF, Fig. 1; Fig. 5a); a substrate support (comprising substrate stage 100, Fig. 1) disposed in the chamber (100, Fig. 1), para. [0020]; and the edge ring described in claim 19 that is arranged to surround the substrate (WAF, Fig. 1 and 5a, 6, 7, 8, 9).
Sun is silent regarding the material of edge ring 90 and thus does not explicitly teach wherein each of the first edge ring and the second edge ring is made of Si or SiC.
However, Sun teaches that the edge ring (90, Fig. 5a-9) comprising the first and second edge rings are exposed to plasma during substrate processing (para. [0066]).
Additionally, Vishwanath teaches an edge ring (comprising 602, 604, Fig. 6A-6C) comprising silicon or silicon carbide and further teaches that silicon or silicon carbide are plasma resistant materials (para. [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Si (silicon) or SiC (silicon carbide) as a material for each of the first edge ring (91 and 93, Fig. 5a-9) and the second edge ring (95, Fig. 5a-9) of Sun in view of teachings of Vishwanath as a known suitable material for an edge ring which would also be plasma resistant (Vishwanath: para. [0055]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 21, Sun in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Sun further teaches wherein the first edge ring (comprising 91 and 93, Fig. 5a, 6, 7, 8) and the second edge ring (comprising 95, Fig. 5a, 6, 7, 8) are electrically connected (i.e. contacted) in a lowered position of the second edge ring (comprising 95, Fig. 5a, 6, 7, 8). More specifically, considering the first and second edge ring of Sun comprises semiconductive material (Si or SiC) and are in contact with one another, one of ordinary skill in the art would understand that the apparatus of Sun in view of Vishwanath meets claim 21 limitations).
Regarding claim 22, Sun in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Sun further teaches wherein the first edge ring (comprising 91 and 93, Fig. 5a, 6, 7, 8, 9) has a mounting portion for mounting the second edge ring (comprising 95, Fig. 5a, 6, 7, 8, 9).

    PNG
    media_image3.png
    660
    1109
    media_image3.png
    Greyscale

Regarding claim 23, Sun in view of Vishwanath teaches all of the limitations of claim 19 as applied above and Sun further teaches wherein the first edge ring (comprising 91 and 93, Fig. 5a, 6, 7, 8) has a recess which receives the second edge ring (comprising 95, Fig. 5a, 6, 7, 8). See annotated Fig. 7 of Sun below.

    PNG
    media_image4.png
    661
    937
    media_image4.png
    Greyscale

Regarding claim 24, Sun in view of Vishwanath teaches all of the limitations of claim 19 and 23, as applied above and Sun further teaches wherein the recess is defined by the first side surface, a third side surface facing the first side surface, a bottom surface for mounting the second edge ring (95, Fig. 5a, 6, 7, 8), and a height of the third side surface is smaller than the height of the first side surface. See annotated Fig. 7 of Sun below.

    PNG
    media_image5.png
    656
    1010
    media_image5.png
    Greyscale

Regarding claim 26, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 19 but does not explicitly teach wherein the first edge ring and the second edge ring are made of the same material.
However, Sun teaches that the first edge ring (91 and 93, Fig. 5a, 7, 8, 9) and the second edge ring (95, Fig. 5a-9) are in contact with one another in an interdigitated manner (as understood from Fig. 5a-9) during plasma processing and are exposed to plasma (para. [0066], [0077]), wherein one of ordinary skill in the art would appreciate that the first and second edge rings would become heated by the plasma.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a same material for the first edge ring (91 and 93, Fig. 5a-9) and the second edge ring (95, Fig. 5a-9) in the apparatus of Sun in view of Vishwanath to enable selecting a material having the same thermal coefficient of expansion to prevent/minimize rubbing or cracking of the rings which are in close proximity to one another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Examiner further notes that claim 26 limitation does not appear to have any particular criticality in light of Specification page 13 line 20 reciting that the inner edge ring 25a and the outer edge ring 25b “may be made of the same material or different materials.”
Regarding claims 27 and 28, Sun in view of Vishwanath as applied above teaches all of the limitations of claim 1 and 19, respectively, and Sun further teaches wherein a height of the outer peripheral surface of the first edge ring (comprising 91 and 93, Fig. 5a, 6, 7, 8) is greater than a height (H, Fig. 5a, para. [0054]) of an inner peripheral surface (i.e. inner surface of protrusion 91p, Fig. 5a, 6, 7, 8) of the first edge ring (comprising 91 and 93, Fig. 5a, 6, 7, 8, 9). 

Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive due to new rejections necessitated by Applicant’s amendments, as further discussed below.
Applicant argues (remarks top of page 8) regarding independent claims 1 and 19, Doba does not teach that each of the first edge ring and the second edge ring is made of Si or SiC; and nothing in the cited art would lead one to modify Doba to arrive at the presently claimed combination, because: (1) there is no teaching or suggestion to do so, and (2) Doba is directed toward different purposes and objectives.
Examiner responds that claim 1 and 19 rejection have been modified as necessitated by Applicant’s amendments. Doba is no longer cited in the current rejections. Therefore, applicant’s arguments directed toward Doba are moot.
Applicant argues (remarks middle of page 8) regarding independent claims 1 and 19, Mun does not disclose that the second side surface of the second edge ring is disposed inward from an outer peripheral side of the first edge ring and there is nothing cited in the art which would teach one to modify Mun to arrive at the present claimed invention.
Examiner responds that claim 1 and 19 rejection have been modified as necessitated by Applicant’s amendments. Currently, claim 1 is rejected as being anticipated by Rice. Additionally, claims 1 and 19 are rejected as being unpatentable over Mun in view of Vishwanath; unpatentable over Huh in view of Vishwanath; and unpatentable over Sun in view of Vishwanath, as discussed in detail in claims rejection above. The Examiner has modified the interpretation of Mun’s teachings in light of Applicant’s amendments. Additionally, Examiner cites Vishwanath to teach the material of silicon and silicon carbide as known plasma resistant materials used in the construction of edge rings as discussed in detail above in claims rejections. 
In light of the above, independent claims 1 and 19 are rejected. 
Further, in view of Examiner’s remarks regarding independent claims 1 and 19, the dependent claims 2-7, 20-30 are also rejected, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art made of record relate to vertically movable edge ring configurations:
Schmid et al. (US 2020/0234981 A1)
Drewery (WO 2020/231611)
Sanchez (US 2020/0395195 A1) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716